





EXHIBIT 10.1


CONFIDENTIAL TREATMENT REQUESTED


Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment. Terms for which
confidential treatment has been requested have been omitted and marked with an
asterisk [*].




Dollar Tree, Inc.
500 Volvo Parkway
Chesapeake, Virginia 23320


[DATE]
[NAME]
[TITLE]
[ADDRESS]
Retention Agreement




Dear [NAME]:


Dollar Tree, Inc., a Virginia corporation (the “Company”), considers it in the
best interests of the Company and its stockholders to take reasonable steps to
retain key management personnel.  Further, the Board of Directors of the Company
(the “Board”) recognizes that the uncertainty and questions which might arise
among management in the context of a Change in Control could result in the
departure or distraction of management personnel to the detriment of the Company
and its stockholders.
The Board has determined, therefore, that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of key members of
management to their assigned duties without distraction in the face of
potentially disturbing circumstances arising from any possible Change in
Control.
The Board has identified you as a key member of management.  In order to induce
you to remain in the employ of the Company, the Company has determined to enter
into this letter agreement (this “Agreement”) which addresses the terms and
conditions of your employment in the event of a Change in Control.  Capitalized
words which are not otherwise defined herein shall have the meanings assigned to
such words in Section 8 of this Agreement.
1. Term of the Agreement. The term of your employment under this Agreement shall
commence on the Change in Control Date (after application of Section 2(e)) and
shall continue until the second anniversary of the Change in Control Date (the
“Term”). Subject to Section 2(e), you shall have no rights and obligations under
this Agreement, and no compensation or benefits will be payable to you
hereunder, if your employment with the Company ends for any reason prior to the
Change in Control Date.


33

--------------------------------------------------------------------------------





2. Involuntary Termination During the Term.
(a) Severance Payment. In the event of your Involuntary Termination during the
Term, the Company will pay you the following amounts:
(i) Within 5 days of the date of such Involuntary Termination, the Company will
pay you in a cash lump sum:  (1) the full amount of any earned but unpaid base
salary through the Date of Termination at the rate in effect at the time such
base salary was earned by you; plus (2) the amount, if any, of any earned but
unpaid cash bonus for the annual performance year ended immediately prior to the
Date of Termination; plus (3) the amount of your accrued and unused vacation
time as of the Date of Termination (calculated in accordance with the Company’s
vacation policy for executives, as in effect on the Date of Termination or, if
more favorable to you, as in effect at any time within the two-year period
ending on the Date of Termination).
(ii) The Company will also pay you within 5 days of the Date of Termination a
pro rata annual bonus for the year in which your Involuntary Termination occurs,
equal to the product of A multiplied by B, where “A” is the number of days in
the performance year up to and including the Date of Termination during which
you were employed by the Company divided by the number of days in such calendar
year; and where “B” is your Reference Bonus.
(iii) In addition, subject to the last sentence of this Section 2(a)(iii), the
Company will pay you an amount (the “Severance Payment”) equal to the product of
C multiplied by D, where “C” is the Multiplier and where “D” is the sum of your
Reference Salary plus your Reference Bonus.  The Severance Payment shall be paid
to you in substantially equal payroll installments (payable no less frequently
than monthly) over the twelve-month period commencing immediately following your
Date of Termination in accordance with the Company’s normal payroll practices in
effect on the Date of Termination.
(b) Benefit Payment. In the event of your Involuntary Termination during the
Term, you and your eligible dependents shall continue to be eligible to
participate during the Benefit Continuation Period in the medical, dental,
health and life insurance plans applicable to you immediately prior to your
Involuntary Termination on the same terms and conditions in effect for you and
your dependents immediately prior to such Involuntary Termination.  For purposes
of the previous sentence, “Benefit Continuation Period” means the period
beginning on the Date of Termination and ending on the earliest to occur of
(i) the last day of the Multiplier Period, (ii) the date that you and your
dependents are eligible for coverage under the plans of a subsequent employer
and (iii) the last day of the month, if any, in which you deliver notice to the
Company that you are exercising your right in accordance with the definition of
Restricted Period in Section 8 to cease receiving Severance Payments under this
Agreement.
(c) Outstanding Long-Term Awards.
(i) In the event of your Involuntary Termination during the Term, then all
Service-Based Conditions (as defined below) contained in all equity awards
(including options, shares of restricted stock and restricted stock units)
granted to you prior to the Change in Control Date under the Long-Term Plans
which are outstanding as of your Date of Termination (“Outstanding Awards”)
shall be deemed to have been satisfied on the Date of Termination. For purposes
of this Agreement, “Service-Based Conditions” shall mean any conditions for
exercise, settlement or payment contained in an award under the Long-Term Plans
that require that you continue to be employed by the Company through a stated
date.


34

--------------------------------------------------------------------------------





(ii) Notwithstanding anything in this Agreement or any award under the Long-Term
Plans to the contrary, you agree with the Company that all such awards shall be
subject to the provisions of Section 3.
(d) Date and Notice of Termination. Any termination of your employment by the
Company or by you during the Term shall be communicated by a notice of
termination to the other party hereto (the “Notice of Termination”).  The Notice
of Termination shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision so indicated.  The date of your termination of employment
with the Company and its subsidiaries (the “Date of Termination”) shall be
determined as follows: (i) if your employment is terminated for Disability, 30
days after a Notice of Termination is given (provided that you shall not have
returned to the full-time performance of your duties during such 30-day period),
(ii) if your employment is terminated by the Company in an Involuntary
Termination, five days after the date the Notice of Termination is received by
you and (iii) if your employment is terminated by the Company for Cause, the
later of the date specified in the Notice of Termination or ten days following
the date such notice is received by you. If the basis for your Involuntary
Termination is your resignation for Good Reason, the Date of Termination shall
be ten days after the date your Notice of Termination is received by the
Company. The Date of Termination for a resignation of employment other than for
Good Reason shall be the date set forth in the applicable notice, which shall be
no earlier than ten days after the date such notice is received by the Company.
(e) Early Commencement of the Term. If your employment with the Company ends in
an Involuntary Termination within the six-month period ending on the Change in
Control Date (as such term is defined in Section 8 prior to application of this
Section 2(e)), and it is reasonably demonstrated that your Involuntary
Termination (i) was caused by, or at the request of, the third party who has
taken steps reasonably calculated to effect the Change in Control or
(ii) otherwise arose in connection with or in anticipation of the Change in
Control, then, for all purposes of this Agreement:


(A) the Term shall be deemed to have commenced on the date immediately prior to
the date of such Involuntary Termination;
(B) any payments required under Section 2(a)(ii) shall be made within 5
days after the Change in Control Date and any payments required under Section
2(a)(iii) (less any amounts previously paid to you as of the Change in Control
Date under the Executive Agreement) shall be made in substantially equal payroll
installments (payable no less frequently than monthly) over the twelve-month
period commencing immediately following the Change in Control Date in accordance
with the Company’s normal payroll practices in effect on the Date of
Termination;
(C) for purposes of any Outstanding Award only, you shall be deemed to have
continued in service until the Change in Control Date and all Service-Based
Conditions shall be deemed to have been satisfied on the Change in Control Date;
and
(D) with respect to Outstanding Awards, the expiration date for exercise shall
be extended until the earlier of 90-days following the Change in Control Date
and the original expiration date of such Outstanding Award.
(f) Other Terminations or Resignations. No amounts shall be payable to you under
this Agreement if your employment ends during the Term for any reason other than
an Involuntary Termination.  If your employment ends during the Term for any
reason other than an Involuntary


35

--------------------------------------------------------------------------------





Termination, you shall be entitled to receive only the compensation and benefits
contemplated by the terms and provisions of the Company’s plans and arrangements
then in effect.
(g) No Mitigation or Offset. You will not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor will the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation earned by you as the result of
employment by another employer or by pension benefits paid by the Company or
another employer after the Date of Termination or otherwise, except as
specifically provided in (i) clause (ii) of the last sentence of Section 2(b)
and (ii) Section 2(e)(B).
 
(h) Effective of Breach of Section 4. Except for rights and benefits described
in Section 2(a)(i), you shall immediately forfeit your right to any payments of
benefits under this Section 2 if you violate the provisions of Section 4. Such
forfeiture by you shall be in addition to, and not in substitution for, any
remedies otherwise available to the Company at law or in equity as a result of
such violation by you.


(i) No Duplication of Benefits. If you incur an Involuntary Termination during
the Term and become entitled to the payments and benefits set forth in this
Section 2, you shall not be entitled to any additional severance compensation or
salary continuation benefits under any other individual agreement with the
Company or any Company severance plan or policy in connection with such
Involuntary Termination, including the Executive Agreement, dated [DATE] as it
may be amended (the “Executive Agreement”), by and between the Company and you.
For the avoidance of doubt, nothing in this Agreement shall limit your rights
with respect to any of your vested benefits under any plan, policy, agreement or
arrangement of the Company (including the Dollar Tree Retirement Savings Plan).


3. Limitation of Payments.


(a) Claw-back. Notwithstanding anything herein to the contrary, if any Payments
to you would be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), the Company shall take such action as shall be reasonably
necessary to reduce the aggregate amount of Payments due to you (the “Claw-back
Amount”) such that the present value of all such Payments (as determined under
the Code and regulations) is equal to 2.99 times your “base amount” (as defined
in Section 280G(b)(3) of the Code). No Claw-back Amount shall be necessary
hereunder if the Accounting Firm determines that none of the Payments are
subject to the Excise Tax. The reduction of the Payments, if applicable, shall
be made in the following order: (i) cash Payments that may not be valued under
Treas. Reg. § 1.280G-1, Q&A-24(c) (“24(c)”), (ii) equity-based Payments that may
not be valued under 24(c), (iii) cash Payments that may be valued under 24(c),
(iv) equity-based Payments that may be valued under 24(c) and (v) other types of
benefits. With respect to each category of the foregoing, such reduction shall
occur first with respect to Payments that are not “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and next with
respect to Payments that are “nonqualified deferred compensation,” in each case,
beginning with Payments that are to be paid the farthest in time from the
Accounting Firm’s determination. The Company and the Accounting Firm shall
implement the provisions of this Section 3 in a manner that is consistent with
any claw-back provisions in the Long-Term Plans.


(b) Determination of Claw-back Amount. Subject to the provisions of
Section 3(c), all determinations required under this Section 3, including the
amount of the Payments constituting excess parachute payments, within the
meaning of Section 280G(b)(1) of the Code, the Claw-back Amount, and the
Payments to which the Claw-back Amount shall be applied in accordance with the
last sentence of Section 3(a), shall be made by the Accounting Firm, which shall
provide detailed supporting calculations both to you and the Company within
90 days of the Change in Control Date, your


36

--------------------------------------------------------------------------------





Date of Termination or any other date reasonably requested by you or the Company
on which a determination under this Section 3 is necessary or advisable. Any
determination by the Accounting Firm shall be binding upon you and the Company.
The Company shall cooperate with you in good faith in valuing, and the
Accounting Firm shall take into account the value of, services provided or to be
provided by you (including your agreeing to refrain from performing services
pursuant to a covenant not to compete or similar covenant, before, on or after
the date of a change in ownership or control of the Company (within the meaning
of Q&A-2(b) of Treas. Reg. § 1.280G-1), such that payments in respect of such
services may be considered reasonable compensation within the meaning of Q&A-9
and Q&A-40 to Q&A-44 of Treas. Reg. § 1.280G-1 and/or exempt from the definition
of the term “parachute payment” within the meaning of Q&A-2(a) of Treas. Reg. §
1.280G-1in accordance with Q&A-5(a) of Treas. Reg. § 1.280G-1.
(c) Procedures. You shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment of the
Excise Tax. Such notice shall be given as soon as practicable after you know of
such claim and shall apprise the Company of the nature of the claim and the date
on which the claim is requested to be paid. You agree not to pay the claim until
the expiration of the 30-day period following the date on which you notify the
Company, or such shorter period ending on the date the taxes with respect to
such claim are due (the “Notice Period”). If the Company notifies you in writing
prior to the expiration of the Notice Period that it desires to contest the
claim, you shall: (i) give the Company any information reasonably requested by
the Company relating to the claim; (ii) take such action in connection with the
claim as the Company may reasonably request, including accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company and reasonably acceptable to you; (iii) cooperate with the Company
in good faith in contesting the claim; and (iv) permit the Company to
participate in any proceedings relating to the claim. You shall permit the
Company to control all proceedings related to the claim and, at its option,
permit the Company to pursue or forgo any and all administrative appeals,
proceedings, hearings, and conferences with the taxing authority in respect of
such claim.
(d) Further Assurances. The Company shall indemnify you and hold you harmless,
on an after-tax basis, from any costs, expenses, penalties, fines, interest or
other liabilities (“Losses”) incurred by you with respect to the exercise by the
Company of any of its rights under this Section 3(c), including any Losses
related to the Company’s decision to contest a claim or any action taken on your
behalf by the Company hereunder. The Company shall pay all legal fees and
expenses incurred under this Section 3, and shall promptly reimburse you for the
reasonable expenses incurred by you in connection with any actions taken by the
Company or required to be taken by you under this Section 3. The Company shall
also pay all of the fees and expenses of the Accounting Firm.
4. Protective Covenants.
(a) Nondisparagement. You shall not, during the Restricted Period, make any
statement, in written, oral or electronic form, in disparagement of the
Companies or of any of the officers, shareholders, directors, employees, agents,
or associates of any of the Companies (including, but not limited to, negative
references to any of the Companies and the products, services, or corporate
policies of any of the Companies) to the general public or the employees,
employees, customers, suppliers, potential suppliers, business partners or
potential business partners of any of the Companies.
(b) Nonsolicitation. You shall not, during the Restricted Period, either
directly or indirectly, for yourself or on behalf of any other person or entity,
solicit, induce, recruit, or encourage any employees of any of the Companies to
leave their employment, or take away such employees, or attempt


37

--------------------------------------------------------------------------------





to solicit, induce, recruit, encourage, take-away, or hire any such employees
either for your benefit or for the benefit of any other person or entity.
(c) Noncompetition. You shall not, during the Restricted Period, either directly
or indirectly, provide services to any Competitor, including as a spokesperson,
endorser, creditor, guarantor, financial backer, investor, stockholder,
director, officer, consultant, adviser, employee, member, trustee or agent, or
in any similar capacity. Notwithstanding the foregoing, the provisions of this
Section 4(c) shall not be deemed to prohibit your purchase or ownership, as a
passive investment, of not more than 5% of the issued and outstanding stock or
other securities of a corporation listed on a national securities exchange or
traded in the over-the-counter market.
(d) Confidential Information. You shall not, during the Restricted Period,
disclose any confidential information or trade secrets related to the business
or operations of any of the Companies that you acquired in connection with your
employment by or association with any of the Companies.
5. Indemnification. If you are made a party, are threatened to be made a party
to, or otherwise receive any other legal process in, any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that you are or were a director, officer or
employee of any of the Companies or are or were serving at the request of the
Company as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is your alleged action in an official capacity while serving as
director, officer, member, employee or agent of any of the Companies, the
Company shall indemnify you and hold you harmless to the fullest extent
permitted or authorized by the Company’s Articles of Incorporation, By Laws or
under the laws of the Commonwealth of Virginia, but in no event greater than
permitted by applicable state law, against all cost, expense, liability and loss
(including attorneys’ fees, judgments, fines, excise taxes or penalties and
amounts paid or to be paid in settlement and any cost and fees incurred in
enforcing your rights to indemnification or contribution) reasonably incurred or
suffered by you in connection therewith.  To the extent that the Company
maintains officers’ and directors’ liability insurance, you will be covered
under such policy subject to the exclusions and limitations set forth therein.
6. Legal Fees and Expenses. The Company shall pay or reimburse you on an
after-tax basis for all reasonable legal fees and expenses (including court
costs) incurred by you as a result of any claim by you (or on your behalf) that
is successful on the merits or settled in your favor (a) arising out of your
termination of employment during the Term, (b) contesting, disputing or
enforcing any right, benefits or obligations under this Agreement or (c) arising
out of or challenging the validity, advisability or enforceability of this
Agreement or any provision thereof. You shall be responsible to reimburse the
Company for all reasonable legal fees and expenses (including court costs)
incurred by the Company as a result of any claim by you that is determined by a
court having final jurisdiction over such claim, to have been frivolous.


38

--------------------------------------------------------------------------------





7. Successors; Binding Agreement.
(a) Assumption by Successor. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and to agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place; provided, however, that no such assumption shall relieve the Company of
its obligations hereunder without your prior written consent.
(b) Enforceability; Beneficiaries. This Agreement shall be binding upon and
inure to the benefit of you and the Company and any organization which succeeds
to substantially all of the business or assets of the Company, whether by means
of merger, consolidation, acquisition of all or substantially all of the assets
of the Company or otherwise, including as a result of a Change in Control or by
operation of law. This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your devisee, legatee or
other designee or, if there is no such designee, to your estate.
8. Definitions and Rules of Construction.
(a) For purposes of this Agreement, the following capitalized words shall have
the meanings set forth below:
“Accounting Firm” shall mean a nationally recognized accounting firm designated
by the Company and approved by you, which approval shall not be unreasonably
withheld.
“Agreement” shall have the meaning set forth in the third paragraph of this
Agreement.
“Benefit Continuation Period” shall have the meaning set forth in Section 2(b).
“Board” shall have the meaning set forth in the second paragraph of this
Agreement.
“Catch-Up Amount” shall have the meaning set forth in Section 10.
“Cause” shall mean a termination of your employment during the Term by the
Company as a result of any of the following occurring during the Term:
(i)    your felony conviction, whether following trial or by plea of guilty or
nolo contendere (or similar plea);
(ii)    your engaging in any fraudulent or dishonest conduct with respect to the
performance of your duties with the Companies;
(iii)    your engaging in any intentional act that is injurious in a material
respect to the Companies;
(iv)    your engaging in any other act of moral turpitude;


39

--------------------------------------------------------------------------------





(v)    your willful disclosure of material trade secrets or other material
confidential information related to the business of the Companies; or
(vi)    your willful and continued failure substantially to perform your duties
with the Companies (other than any such failure resulting from your incapacity
due to physical or mental illness or any such actual or anticipated failure
resulting from a resignation by you for Good Reason) after a written demand for
substantial performance is delivered to you by the Board, which demand
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties, and which performance is not substantially
corrected by you within thirty days of receipt of such demand. For purposes of
clause (v) and this clause (vi), no act or failure to act on your part shall be
deemed “willful” unless done, or omitted to be done, by you not in good faith
and without reasonable belief that your action or omission was in the best
interest of the Company.
Notwithstanding the foregoing, you shall not be deemed to have been terminated
for Cause unless and until there shall have been delivered to you a copy of a
resolution duly adopted by the affirmative vote of not less than three-fourths
(3/4ths) of the entire membership of the Board at a meeting of the Board called
and held for such purpose (after reasonable notice to you and an opportunity for
you, together with your counsel, to be heard before the Board), finding that in
the good faith opinion of the Board you were guilty of conduct set forth above
constituting Cause and specifying the particulars thereof. For purposes of this
definition, “Board” shall mean the Board of Directors of the Company or of any
successor to the Company.
“Change in Control” shall mean a change in control of the Company of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Exchange Act, whether or not the Company
is then subject to such reporting requirement; provided, however, that, anything
in this Agreement to the contrary notwithstanding, a Change in Control shall be
deemed to have occurred if:
(i)    any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity or person, or any syndicate or group
deemed to be a person under Section 14(d)(2) of the Exchange Act, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities entitled to vote in the election of
directors of the Company;
(ii)    during any period of two (2) consecutive years (not including any period
prior to the execution of this Agreement), individuals who at the beginning of
such period constituted the Board and any new directors, whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least three-fourths (3/4ths) of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved (the “Incumbent Directors”),
cease for any reason to constitute a majority thereof;
(iii)    there occurs a Transaction with respect to which the stockholders of
the Company immediately prior to such Transaction do not, immediately after the
Transaction, own more than 50% of the combined voting power of the Company or
other corporation resulting from such Transaction; or
(iv)    all or substantially all of the assets of the Company are sold,
liquidated or distributed.


40

--------------------------------------------------------------------------------





“Change in Control Date” shall mean, subject to Section 2(e), the earliest of
(i) the date on which the Change in Control occurs, (ii) the date on which the
Company executes an agreement, the consummation of which would result in the
occurrence of a Change in Control, (iii) the date the Board approves a
transaction or series of transactions, the consummation of which would result in
a Change in Control, and (iv) the date the Company fails to satisfy its
obligations to have this Agreement assumed by any successor to the Company in
accordance with Section 7(a) of this Agreement. If the Change in Control Date
occurs as a result of an agreement described in clause (ii) of the previous
sentence or as a result of the approval of the Board described in clause (iii)
of the previous sentence and the Change in Control to which such agreement or
approval relates (the “Contemplated Change in Control”) subsequently does not
occur, then the Term shall expire on the sixtieth day (the “Reset Date”)
following the date the Board certifies by resolution duly adopted by
three-fourths (3/4ths) of the Incumbent Directors then in office that the
Contemplated Change in Control is not reasonably likely to occur; provided,
however, that this sentence shall not apply if (A) an Involuntary Termination of
your employment with the Company has occurred (x) on or after the Change in
Control Date and (y) on or prior to the Reset Date or (B) the Contemplated
Change in Control subsequently occurs within three months following the Reset
Date. Following the Reset Date, the provisions of this Agreement shall remain in
effect and a new Term shall commence upon the occurrence of a subsequent Change
in Control Date. If the Change in Control Date occurs without the subsequent
occurrence of a Reset Date, then the Term shall be determined in accordance with
Section 1 and no subsequent Change in Control Date shall occur hereunder, even
if a subsequent Change in Control occurs during the Term or thereafter.
“Claw-back Amount” shall have the meaning set forth in Section 3(a).
“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
applicable rulings and regulations thereunder.
“Companies” shall mean the Company and each subsidiary corporation of the
Company (as such term is defined in Section 424(f) of the Code).
“Company” shall have the meaning set forth in the first paragraph of the
Agreement.
“Competitor” shall be limited to [*] (collectively, the “Named Competitors”),
and any successor by sale, consolidation, reorganization, merger or otherwise to
all or substantial all of the business or assets of a Named Competitor;
provided, however , that, if any such successor engages in one or more
businesses that are separate and apart from the business of the Named
Competitor, the term “Competitor” shall be limited to only that portion of such
successor’s organization that engages in the Named Competitor’s business.
“Date of Termination” shall have the meaning set forth in Section 2(d).
“Disability” shall mean (i) your incapacity due to physical or mental illness
which causes you to be absent from the full-time performance of your duties with
the Company for six (6) consecutive months and (ii) your failure to return to
full-time performance of your duties for the Company within thirty (30) days
after written Notice of Termination due to Disability is given to you.  Any
question as to the existence of your Disability upon which you and the Company
cannot agree shall be determined by a qualified independent physician selected
by you (or, if you are unable to make such selection, such selection shall be
made by any adult member of your immediate family), and approved by the Company.
The determination of such physician made in writing to the Company and to you
shall be final and conclusive for all purposes of this Agreement.


41

--------------------------------------------------------------------------------





“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the applicable rulings and regulations thereunder.
“Excise Tax” shall have the meaning set forth in Section 3(a).
“Good Reason” shall mean your resignation of employment during the Term with the
Company as a result of any of the following occurring during the Term:
(i)    Your ceasing to hold a position materially below your position with the
Company (or the surviving entity resulting from the merger or consolidation,
through one or more related transactions, of the Company with another entity) in
effect prior to the Change in Control;
(ii)    A material, adverse change in your duties and responsibilities with the
Company from those in effect prior to the Change in Control Date;
(iii)    A reduction that is more than immaterial in your annual base salary as
in effect immediately prior to the Change in Control Date or as the same may be
increased from time to time thereafter;
(iv)    A reduction that is more than immaterial in your target annual bonus
(expressed as a percentage of base salary) below the target in effect for you
prior to the Change in Control Date;
(v)    The location of your principal office at a location other than in the
Company’s headquarters in Chesapeake, Virginia;
(vi)    The failure of the Company to obtain an agreement reasonably
satisfactory to you from any successor to assume and agree to perform this
Agreement or, if the business for which your services are principally performed
is sold at any time after a Change in Control, the failure of the Company to
obtain such an agreement from the purchaser of such business;
(vii)    Any termination (or purported termination) of your employment which is
not effected pursuant to the terms of this Agreement; or
(viii)    Any material breach by the Company of this Agreement.
Notwithstanding the above, an event shall not constitute Good Reason unless it
is communicated by you to the Company in writing within 90 days following the
date you know of the occurrence of such event, and such event is not corrected
by the Company in a manner which is reasonably satisfactory to you (including
full retroactive correction with respect to any monetary matter) within 10 days
of the Company’s receipt of such written notice from you.
“Involuntary Termination” shall mean (i) your termination of employment by the
Company and its subsidiaries during the Term other than for Cause or Disability
or (ii) your resignation of employment with the Company and its subsidiaries
during the Term for Good Reason.
“Long-Term Plans” shall mean the Company’s 2011 Omnibus Incentive Plan, and any
other plan or arrangement of the Company applicable to you that provides for the
grant of long-term equity incentive compensation.
“Losses” shall have the meaning set forth in Section 3(d).


42

--------------------------------------------------------------------------------





“Multiplier” shall mean [1.5 (for chief-level officers) or 2.5 (for Chief
Executive Officer and Executive Chairman)].
“Multiplier Period” shall mean a period of years equal to the Multiplier and
commencing on the Date of Termination.
“Notice of Termination” shall have the meaning set forth in Section 2(d).
“Notice Period” shall have the meaning set forth in Section 3(c).
“Payment” shall mean a “payment,” as defined in Section 280G(b)(2) of the Code,
to you from the Company or any corporation which is a member of an “affiliate
group” (as defined in Section 1504(a) of the Code without regard to
Section 1504(b) of the Code) of which the Company is a member, which would
reasonably constitute a “parachute payment,” as defined in Section 280G(b)(2) of
the Code.
“Proceeding” shall have the meaning set forth in Section 5.
“Reference Bonus” shall mean the average of the actual cash bonuses earned and
paid (or payable) to you for the three performance years ended prior to the year
in which occurs your Date of Termination (but in no event greater than the
target bonus for the year in which the Date of Termination occurs). If there are
fewer than three performance years ended prior to the year in which occurs your
Date of Termination, the actual number of performance years (and the bonuses for
such years) shall be used in calculating such average and, in the event that you
are first employed by the Company in the year in which occurs your Date of
Termination, your reference bonus shall equal 75% of your target bonus for such
year. For purposes of calculating your Reference Bonus, the Company shall
disregard any signing or similar-type payment to you and shall exclude from the
calculation of the average a performance year if you were not employed by the
Company during all of that year.
“Reference Salary” shall mean the highest annual rate of base salary paid to you
by the Company at any time during the three-year period ending on the Date of
Termination.
“Restricted Period” shall mean the period beginning on the date you become
entitled to a Severance Payment and ending on the earlier of [*] thereafter or
the date you deliver notice to the Company electing to terminate your right to
continue to receive Severance Payments.
“Severance Payment” shall have the meaning set forth in Section 2(a)(iii).
“Term” shall have the meaning set forth in Section 1.
“Transaction” shall mean a reorganization, merger, consolidation or other
similar corporate transaction involving the Company.
(b) Rules of Construction. All references to dates and times refer to dates and
times in Chesapeake, Virginia. Use of the masculine pronoun or the feminine
pronoun shall be deemed to encompass the use of the opposite gender, and the use
of the singular shall be deemed to encompass the plural, unless the context
clearly requires otherwise. Unless otherwise expressly noted herein, paragraph,
section and exhibit references are to the paragraphs, sections and exhibits of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they are deemed to be followed by the words “without
limitation,” unless the context clearly requires otherwise. The headings


43

--------------------------------------------------------------------------------





contained in this Agreement are intended solely for convenience of reference and
shall not affect the rights of the parties to this Agreement.
9. Notice. All notices, requests, consents and other communications required or
permitted under this Agreement shall be in writing (including electronic
transmission) and shall be (as elected by the person giving such notice) hand
delivered by messenger or courier service, electronically transmitted or mailed
(airmail if international) by registered or certified mail (postage prepaid),
return receipt requested, addressed to the Board of Directors, Dollar Tree,
Inc., 500 Volvo Parkway, Chesapeake, VA 23320, with a copy to the General
Counsel of the Company, or to you at the address set forth on the first page of
this Agreement or to such other address as any party may designate by notice
complying with the provisions of this Section 9. Each such notice shall be
deemed delivered (a) on the date delivered if by personal delivery; (b) on the
date of transmission with confirmed answer back if by electronic transmission;
and (c) on the date upon which the return receipt is signed or delivery is
refused or the notice is designated by the postal authorities as not
deliverable, as the case may be, if mailed.
10. Section 409A Compliance. Solely to the extent necessary to comply with
Section 409A of the Code, any amounts that constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and that are
payable to you pursuant this Agreement during the period beginning on your Date
of Termination and ending on the six-month anniversary of such date shall be
delayed and not paid to you until the first business day following such
six-month anniversary date (or any earlier time permitted by Section 409A of the
Code), at which time such delayed amounts will be paid to you in a cash lump sum
(the “Catch-up Amount”). If payment of an amount is delayed as a result of this
Section 10, such amount shall be increased with interest from the date on which
such amount would otherwise have been paid to you but for this Section 10 to the
day prior to the date the Catch-up Amount is paid. The rate of interest shall be
the applicable short-term federal rate applicable under Section 7872(f)(2)(A) of
the Code for the month in which occurs your Date of Termination. Such interest
shall be paid at the same time that the Catch-up Amount is paid. If you die on
or after your Date of Termination and prior to the six-month anniversary of such
date, any amount delayed pursuant to this Section 10 shall be paid to your
estate or beneficiary, as applicable, together with interest, within 30 days
following the date of your death. The provisions of this Section 10 shall apply
notwithstanding any provision of this Agreement related to the timing of
payments following your Date of Termination.
To the extent a payment under this Agreement is not made with in the short-term
deferral period or another permitted exemption or exception from application of
Section 409A of the Code, payments under this Agreement are intended to comply,
and this Agreement shall be interpreted as necessary to comply, with
Section 409A of the Code and the regulations promulgated thereunder. Any
provision of this Agreement that cannot be so interpreted or applied consistent
with Section 409A of the Code is deemed amended to comply with Section 409A of
the Code or, if such amendment is not possible, is void. All payments to be made
upon a termination of your employment under this Agreement that constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code may only be made upon a “separation from service” under Section 409A of the
Code. In no event may you, directly or indirectly, designate the calendar year
of any payment under this Agreement. For purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the exclusion under Section 409A of the
Code for short-term deferral amounts, the separation pay exception, or any other
exception or exclusion under Section 409A of the Code.
In the event you become entitled to indemnification for any Losses or other
expenses, costs, fees or in-kind benefits under Section 2, 3 or 6 of this
Agreement and such Losses, expenses, costs,


44

--------------------------------------------------------------------------------





fees or in-kind benefits are not exempt from Section 409A of the Code pursuant
to Treasury Regulation § 1.409A-1(b)(9)(v) because such Losses, expenses, costs,
fees or in-kind benefits were not incurred or provided by the last day of the
second taxable year following your Involuntary Termination, then the Company
will satisfy any such right to indemnification by reimbursement or providing
in-kind benefits in accordance with Treasury Regulation § 1.409A-3(i)(1)(iv) as
follows:
(i)    Reimbursement or in-kind benefits may be paid or provided during the
period of your lifetime;
(ii)    Reimbursement of an eligible expense will be made on or before the last
day of your taxable year following the taxable year in which the expenses were
incurred;
(iii)    The amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a taxable year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
and
(iv)    The right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.
For purposes of Section 10 of this Agreement, the term “in-kind benefits” refers
to services provided to you or on your behalf by the Company, such as legal or
accounting services.
11. Miscellaneous.
(a) Amendments, Waivers, Etc. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in a writing signed by you and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement and this Agreement shall supersede all prior agreements, negotiations,
correspondence, undertakings and communications of the parties, oral or written,
with respect to the subject matter hereof; provided , however , that, except as
expressly set forth herein, this Agreement shall not supersede the terms of
Long-Term Plans and applicable award documents thereunder.
(b) Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
(c) Severability. In the event that any provision or term of this Agreement is
held to be invalid, prohibited or unenforceable for any reason, such provision
or term shall be deemed severed from this Agreement, without invalidating the
remaining provisions, which shall remain in full force and effect.


45

--------------------------------------------------------------------------------





(d) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
(e) No Contract of Employment. Nothing in this Agreement shall be construed as
giving you any right to be retained in the employ of the Company or shall affect
the terms and conditions of your employment with the Company prior to the
commencement of the Term hereof or, if your employment with the Company
continues after the Term, following the expiration of the Term.
(f) Withholding. Amounts paid to you hereunder shall be subject to all
applicable federal, state and local withholding taxes.
(g) Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid in cash
from the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets made, to assure payment. You
will have no right, title or interest whatsoever in or to any investments which
the Company may make to aid it in meeting its obligations hereunder. To the
extent that any person acquires a right to receive payments from the Company
hereunder, such right shall be no greater than the right of an unsecured
creditor of the Company.
(h) Governing Law. The validity, interpretation, construction, and performance
of this Agreement shall be governed by the laws of the Commonwealth of Virginia
applicable to contracts entered into and performed in such Commonwealth.
[Signature Page Follows]
























46

--------------------------------------------------------------------------------







If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter which will then
constitute our agreement on this subject.


Sincerely,


DOLLAR TREE, INC.






By ___________________________________






Agreed to as of this [DATE]






_____________________________________
[NAME]




47